1
2
3
4
5                                                                      JS-6
6
7
8                              UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
10
     ANGELA MAESTAS, an individual;         Case No. 5:17-cv-2520 JVS (SPx)
11
               Plaintiff,
12                                          [Assigned to the Honorable James V.
                       vs.                  Selna, Santa Ana Courtroom 10C]
13
     CHIPOTLE MEXICAN GRILL, INC.,
14   a Delaware corporation; CHIPOTLE       ORDER DISMISSING CASE WITH
     SERVICES, LLC, a Colorado limited      PREJUDICE
15   liability company; and DOES 1
     through 10, inclusive,                 [Stipulation Filed and Served
16                                          Concurrently Herewith]
               Defendants.
17                                          Complaint Filed: December 19, 2017
                                            Trial Date: May 14, 2019
18
19
20
21
22
23
24
25
26
27
28
     {03138720 / 1}

                      [PROPOSED] ORDER DISMISSING CASE WITH PREJUDICE
1                                           ORDER
2         The Court, having considered the Stipulation to Dismiss Case with Prejudice, and
3    good cause appearing, hereby ORDERS THAT:
4         1.    This case as to all defendants and all causes of action is dismissed with
5               prejudice pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1);
6         2.    Each party is to bear its own attorneys’ fees and costs; and
7         3.    All future hearings are taken off calendar.
8         IT IS SO ORDERED.
9
10
11   Date: November 08, 2018                        ________________________
                                                    Hon. James V. Selna
12                                                  United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          {03138720 / 1}-   1-
               [PROPOSED] ORDER DISMISSING CASE WITH PREJUDICE
